Upon reargument, decision of this court, dated December 14, 1970 [35 A D 2d 1087], is recalled and order entered thereon vacated; and the following decision is rendered in substitution: Order of the County Court, Westchester County, dated December 8, 1969 and entered January 7, 1970, affirmed on the opinion of Mr. Justice Marbach in the County Court. Judgment of the County Court, Westchester County, rendered August 26, 1969 on resentence, affirmed. No opinion. Munder, Acting P. J., Latham, Shapiro, Grulotta and Brennan, JJ., concur.